Citation Nr: 0412743	
Decision Date: 05/17/04    Archive Date: 05/25/04	

DOCKET NO.  03-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder. 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel 


INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

Upon review of this case, it would appear that, in addition 
to the issues currently on appeal, the veteran seeks service 
connection for alcoholism/alcohol abuse, claimed as secondary 
to service-connected post-traumatic stress disorder.  
Inasmuch as that issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.  

Finally, this appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The VA 
will notify you if further action is required on your part.


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder, as well as 
a total disability rating based upon individual 
unemployability.  In pertinent part, it is contended that the 
veteran's service-connected post-traumatic stress disorder is 
more severe than currently evaluated, and productive of a 
greater degree of impairment than is reflected by the 
50 percent schedular evaluation now assigned.  It is 
additionally contended that the veteran's service-connected 
disabilities, and, in particular, his service-connected post-
traumatic stress disorder, are of a severity sufficient to 
preclude his participation in any form of substantially 
gainful employment.  

In that regard, service connection is currently in effect for 
post-traumatic stress disorder, evaluated as 50 percent 
disabling; tinnitus, evaluated as 10 percent disabling; scars 
as the residual of a shrapnel wound to the left distal thigh, 
evaluated as noncompensably disabling; and hearing loss, also 
evaluated as noncompensably disabling.  The combined 
evaluation currently in effect for the veteran's various 
service-connected disabilities is 60 percent.  Nonservice-
connected disabilities include cardiovascular disease, 
including coronary artery disease with myocardial infarction, 
hypertension, peripheral vascular disease, and an abdominal 
aortic aneurysm; diabetes mellitus; renal stenosis; and a 
major depressive disorder, as well as a left below-the-knee 
amputation.  

The Board notes that, prior to the inception of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, in February 2003, the veteran was 
furnished a VCAA "duty to notify and assist" letter as to the 
issue of a total disability rating based upon individual 
unemployability.  Although this letter also mentioned PTSD, 
the notice provided pertained to establishing service 
connection, not an increased rating.  The veteran has yet to 
be furnished adequate notice of the information and evidence 
needed to substantiate his claim for an increased evaluation 
for service-connected post-traumatic stress disorder, and who 
will obtain such evidence.  This lack of notice constitutes a 
violation of the veteran's due process rights.  Accordingly, 
the case must be REMANDED to the RO in order that the veteran 
and his representative may be provided with such notice.

The Board further finds that additional development is 
necessary with regards to the claim for a total disability 
rating based on unemployability.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2003, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
additional VA psychiatric, audiometric, 
and dermatologic examinations in order to 
more accurately determine the current 
severity of his service-connected post-
traumatic stress disorder, hearing loss, 
tinnitus, and shrapnel wound scar of the 
left distal thigh.  The RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examinations, and a copy of all 
such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the psychiatric 
examination, the examiner should, to the 
extent possible, specifically comment as 
to the severity of psychiatric 
symptomatology due solely to the 
veteran's service-connected post-
traumatic stress disorder, as opposed to 
other, nonservice-connected psychiatric 
disabilities, including a major 
depressive disorder.  The examiner 
should, additionally, offer his opinion 
as to whether the veteran is effectively 
precluded from participation in all forms 
of substantially gainful employment, and, 
if so, whether that preclusion is due 
solely to his various service-connected 
disabilities (including post-traumatic 
stress disorder), or, rather, to a 
combination of service-connected and 
nonservice-connected disabilities.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination reports.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2003), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary that is necessary to 
substantiate the claims.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond. 

4.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected post-
traumatic stress disorder, and for a 
total disability rating based upon 
individual unemployability.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the last SSOC in May 2003.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


